By the Court :
The judgment of the court below is affirmed. The court holds that the order of the judge enlarging the time to answer after the statutory period had elapsed, while irregularly made and perhaps open to a motion to be set aside, was yet in effect a granting of time and binding upon appellants, and the judgment by default obtained before another judge during the .pendency of such order was propérly set aside,on motion by the judge who granted the leave to answer, and appellants ought not to complain that it was done without terms.
All concur.